UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:April 2, 2010 Commission File Number Exact name of registrants as specified in their charters, address of principal executive offices and registrants’ telephone number IRS Employer Identification Number 1-8841 FPL GROUP, INC. 59-2449419 2-27612 FLORIDA POWER & LIGHT COMPANY 59-0247775 700 Universe Boulevard Juno Beach, Florida 33408 (561) 694-4000 State or other jurisdiction of incorporation or organization:Florida Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 - REGULATION FD Item 7.01Regulation FD Disclosure On April 2, 2010, Lewis Hay, III, chairman and chief executive officer of FPL Group, Inc. (FPL Group), furnished a letter dated April 2, 2010 to all employees of FPL Group and its subsidiaries.A copy of the letter is attached as Exhibit 99, which is incorporated herein by reference. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (d)Exhibits. The following exhibit is being furnished pursuant to Item 7.01 herein. Exhibit Number Description 99 Letter to employees dated April2, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. FPL GROUP, INC. FLORIDA POWER & LIGHT COMPANY (Registrants) Date:April 2, 2010 CHARLES E. SIEVING Charles E. Sieving Executive Vice President & General Counsel of FPL Group, Inc. and Florida Power & Light Company 2
